Exhibit 10.13




SECOND AMENDED AND RESTATED COLLATERAL AGENCY AGREEMENT


THIS SECOND AMENDED AND RESTATED COLLATERAL AGENCY AGREEMENT dated as of April
27, 2016 (this “Agreement”), by and among Lippert Components, Inc., a Delaware
corporation (the “Issuer”), PGIM, Inc. (“Prudential”), each of the holders from
time to time of the Notes (as defined below) (Prudential and each such holder
are collectively referred to herein as, the “Noteholders”), and JPMorgan Chase
Bank, N.A., as collateral agent for the Noteholders (in such capacity, the
“Notes Collateral Agent”).


WHEREAS, pursuant to a Fourth Amended and Restated Note Purchase and Private
Shelf Agreement, dated as of the date hereof (as amended, restated, supplemented
or otherwise modified from time to time, the “Note Purchase Agreement”), by and
among the Issuer and Drew Industries Incorporated, a Delaware corporation (the
“Parent”), on the one hand, and the Noteholders, on the other hand, (i) the
Issuer issued and sold to the Series A Purchasers (as defined in the Note
Purchase Agreement) its 3.35% Series A Senior Notes due March 20, 2020, in the
aggregate original principal amount of $50,000,000 (as amended, restated,
amended and restated, supplemented or otherwise modified and as in effect from
time to time and including any such notes issued in substitution or exchange
therefor, collectively, the “Series A Notes”) and (ii) certain affiliates of
Prudential may, in their sole discretion and within limits which may be
prescribed for purchase by them from time to time, purchase additional senior
secured promissory notes issued by the Issuer in the aggregate principal amount
from time to time provided for therein (as amended, restated, amended and
restated, supplemented or otherwise modified and as in effect from time to time
and including any such notes issued in substitution or exchange therefor,
collectively, the “Shelf Notes” and, together with the Series A Notes,
collectively, the “Notes”), upon the terms and subject to the conditions set
forth therein; and
WHEREAS, pursuant to that certain Second Amended and Restated Pledge and
Security Agreement, dated as of the date hereof, by and among the Notes
Collateral Agent and each of the pledgors (the “Pledgors”) listed on Schedule A
hereof (as such Schedule A shall be amended, modified and supplemented from time
to time) (as amended, restated, supplemented or otherwise modified from time to
time, the “Pledge Agreement”), the Pledgors have granted to the Notes Collateral
Agent for the benefit of the Noteholders certain Collateral (as such term is
defined in the Pledge Agreement) to secure the obligations and liabilities of
the Pledgors under and in respect of the Note Purchase Agreement and the Notes;
and
WHEREAS, simultaneously with the execution and delivery hereof, the Notes
Collateral Agent is entering into a Third Amended and Restated Intercreditor
Agreement dated as of the date hereof by and among the Notes Collateral Agent,
the Noteholders and JPMorgan Chase Bank, N.A., in its capacity as collateral
agent for the Bank Lenders and as administrative agent for the Bank Lenders (as
amended, restated, supplemented or otherwise modified from time to time, the
“Third Amended and Restated Intercreditor Agreement”) which, among other things,
sets forth the relative rights and priorities of the parties thereto; and
WHEREAS, reference is made to that certain Amended and Restated Collateralized
Trust Agreement dated as of February 24, 2014 (as the same has been amended to
date, the “Existing Collateralized Trust Agreement”), which instrument the
parties agree is being amended and restated hereby in its entirety; and
NOW THEREFORE, in consideration of the mutual agreements herein contained, and
for other good and valuable consideration the receipt and sufficiency of which
is hereby acknowledged, each of the Noteholders and the Notes Collateral Agent
hereby mutually undertake, promise and agree as follows:




--------------------------------------------------------------------------------




SECTION 1. DEFINITIONS.
As used herein, the following terms shall have the following meanings
(capitalized terms used herein without definition shall have the respective
meanings set forth in the Note Purchase Agreement):
“Collateral” shall have the meanings assigned to such term in the Pledge
Agreement.
“Eligible Agent” shall mean a depository institution organized under the laws of
the United States or any state thereof which (a) has a net worth in excess of
$250,000,000 and (i) the deposits of which are insured by the FDIC and subject
to regulation by federal or state banking authorities and (ii) whose long-term
debt obligations are rated in one of the three highest rating categories by at
least two Nationally Recognized Statistical Rating Organizations (or whose
holding company has such a rating) or (b) is otherwise acceptable to the
Required Holders.
“Nationally Recognized Statistical Rating Organizations” shall mean Fitch
Ratings, Inc., Moody’s Investors Service, Inc. or Standard & Poor’s.


“Obligations” shall have the meanings assigned to such term in the Pledge
Agreement.
“Responsible Officer” shall mean any officer of the Notes Collateral Agent with
direct responsibility for the administration of the relevant portion of this
Agreement.
SECTION 2. APPOINTMENT; DUTIES; OTHER MATTERS.
Section 2.1    Appointment. Each of the Noteholders hereby irrevocably appoints,
subject to removal as provided in Section 2.7 hereof, JPMorgan Chase Bank, N.A.,
as collateral agent for the benefit of the Noteholders hereunder and under the
Third Amended and Restated Intercreditor Agreement and the Pledge Agreement with
such powers as are specifically delegated to the Notes Collateral Agent by the
terms hereof, together with such other powers as are reasonably incidental
thereto, and JPMorgan Chase Bank, N.A., in its individual capacity, hereby
accepts such appointment (and reconfirms its appointment as collateral agent for
the benefit of the Noteholders under the Existing Collateralized Trust
Agreement), subject to the terms hereof. During the term of this Agreement, the
Notes Collateral Agent shall (i) subject to the terms of the Pledge Agreement,
hold and safeguard in trust for the benefit of the Noteholders all Collateral
pledged to it under the Pledge Agreement and (ii) perform such duties as shall
be set forth in this Agreement and the Pledge Agreement.
Section 2.2    Duties of Notes Collateral Agent.
(a)    The Notes Collateral Agent undertakes to perform such duties and only
such duties in respect of the “Notes Collateral Agent” (as such term is defined
in the Pledge Agreement) as are specifically set forth in the Pledge Agreement,
the Third Amended and Restated Intercreditor Agreement and this Agreement.
Subject to paragraph (e) of this Section 2.2, the Notes Collateral Agent shall
follow the directions of the Noteholders given in accordance with the terms of
this Agreement. No implied duties or obligations of the Notes Collateral Agent
shall be read into this Agreement. The Notes Collateral Agent has no obligation
to file UCC-1 financing statements or continuation statements unless it is
instructed in writing to do so by any of the Noteholders and has been provided
the relevant forms.
(b)    The Notes Collateral Agent, upon receipt of all resolutions,
certificates, statements, opinions, reports, documents, orders or other
instruments furnished to the Notes Collateral Agent which are specifically
required to be furnished pursuant to any provision of this Agreement, shall
examine them to determine whether they are in the form required by this
Agreement; provided, however, that the Notes Collateral Agent shall not be
responsible for the accuracy or content of any certificate, statement,
instrument, report, notice or other document furnished to it by the Noteholders
or otherwise hereunder.




--------------------------------------------------------------------------------




(c)    No provision of this Agreement shall be construed to relieve the Notes
Collateral Agent from liability for its own grossly negligent action, its own
grossly negligent failure to act or its own willful misconduct; provided,
however, that the Notes Collateral Agent shall not be liable with respect to any
action taken, suffered or omitted to be taken by it in accordance with the
direction of the Required Holders relating to the time, method and place of
conducting any proceeding for any remedy available to the Notes Collateral
Agent, or exercising any trust or power conferred upon the Notes Collateral
Agent, under this Agreement.
(d)    Neither the Notes Collateral Agent nor any of its shareholders,
directors, officers, employees or agents shall be under any liability to the
Noteholders for any action taken or for refraining from the taking of any action
in good faith pursuant to this Agreement or any other Transaction Document, or
for errors in judgment; provided, however, that this provision shall not protect
the Notes Collateral Agent or any such person against any liability which would
otherwise be imposed by reason of willful misfeasance, bad faith or gross
negligence in the performance of his or its duties or by reason of reckless
disregard of his or its obligations and duties hereunder.
(e)    Notwithstanding any other provision of this Agreement or any other
Transaction Document, the Notes Collateral Agent shall not be required to
perform any of its duties, or exercise any of its rights or powers, under this
Agreement or any other Transaction Document (x) if the Notes Collateral Agent
determines, in its sole discretion, that (i) performing such duty or exercising
such right or power might require it to expend or risk its own funds or
otherwise incur personal liability, and (ii) repayment of such funds or
indemnity against such risk or liability is not assured to it or (y) without
being directed to perform such duty or exercise such right by the Required
Holders. Notwithstanding any provision to the contrary contained elsewhere
herein or in any other Transaction Document, the Notes Collateral Agent shall
not have any duties or responsibilities, except those expressly set forth herein
and in the Intercreditor Agreement, nor shall the Notes Collateral Agent have or
be deemed to have any fiduciary relationship with Prudential or any Noteholder,
and no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Transaction Document
or otherwise exist against the Notes Collateral Agent. Without limiting the
generality of the foregoing sentence, the use of the term “agent” herein and in
the other Transaction Documents with reference to the Notes Collateral Agent is
not intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable law. Instead, such term is used
merely as a matter of market custom, and is intended to create or reflect only
an administrative relationship between independent contracting parties.
Section 2.3     Certain Matters Affecting the Notes Collateral Agent. Except as
otherwise provided in Section 2.2:
(a)    The Notes Collateral Agent may conclusively rely and shall be protected
in acting or refraining from acting upon any resolution, officer’s certificate,
certificate of auditors or any other certificate, statement, instrument,
opinion, report, notice, request, consent, order, appraisal, bond or other paper
or document reasonably believed by it to be genuine and to have been signed or
presented by the proper party or parties; and
(b)    The Notes Collateral Agent may perform any duties hereunder either
directly or by or through agents or attorneys. The Notes Collateral Agent shall
not be responsible for the negligence or misconduct of any such agents or
attorneys selected by it with reasonable care.


Section 2.4     Knowledge. The Notes Collateral Agent shall not be charged with
any knowledge held by or imputed to any Noteholder. The Notes Collateral Agent
shall not be deemed to have knowledge of any Default or Event of Default unless
a Responsible Officer of the Notes Collateral Agent has received actual
knowledge thereof or has written notice from any Noteholder specifying such
Default or Event of Default. In the event that the Notes Collateral Agent
receives such a notice, the Notes Collateral Agent shall give prompt notice
thereof to each Noteholder.
Section 2.5    Intentionally Omitted.




--------------------------------------------------------------------------------




Section 2.6    Eligibility Requirements for Notes Collateral Agent. The Notes
Collateral Agent hereunder shall at all times be an Eligible Agent. In case at
any time the Notes Collateral Agent shall cease to be eligible in accordance
with the definition of Eligible Agent, the Notes Collateral Agent shall notify
each Noteholder of such fact and, if instructed to do so by the Required
Holders, resign immediately in the manner and with the effect specified in
Section 2.7.
Section 2.7     Resignation and Removal of Notes Collateral Agent.
(a)    The Notes Collateral Agent may at any time resign and be discharged by
giving written notice of resignation to each Noteholder, such resignation to be
effective upon the appointment of a successor collateral agent. The Required
Holders may appoint a successor collateral agent by written instrument or
instruments, in duplicate, signed by such holders or their attorneys-in-fact,
duly authorized and one complete set of which shall be delivered to the Notes
Collateral Agent and one copy of which shall be delivered to the successor so
appointed. In the event that the Required Holders do not appoint a successor
collateral agent within 20 days after delivery of such notice of resignation,
the retiring Notes Collateral Agent may not earlier than 5 days after delivery
of notice to each Noteholder appoint a successor collateral agent by written
instrument which instrument shall be delivered to the successor collateral
agent. If no successor collateral agent shall have been appointed and have
accepted appointment within 45 days after the giving of such notice of
resignation, the resigning Notes Collateral Agent may petition any court of
competent jurisdiction for the appointment of a successor collateral agent.
(b)    If at any time the Notes Collateral Agent shall cease to be eligible in
accordance with the definition of Eligible Agent and shall fail to resign after
written request for the Notes Collateral Agent’s resignation by the Required
Holders or if at any time the Notes Collateral Agent shall become incapable of
acting, or an order for relief shall have been entered in any bankruptcy or
insolvency proceeding with respect to the Notes Collateral Agent, or a receiver
of the Notes Collateral Agent or of its property shall be appointed, or any
public officer shall take charge or control of the Notes Collateral Agent or of
its property or affairs for the purpose of rehabilitation, conversion or
liquidation, or in order to change the situs of the Trust for state tax reasons,
then the Required Holders shall, subject to the terms of the Third Amended and
Restated Intercreditor Agreement, remove the Notes Collateral Agent and notify
the Noteholders of such removal. The Required Holders may appoint a successor
collateral agent by written instrument or instruments signed by such holders or
their attorneys-in-fact, duly authorized, one complete set of which shall be
delivered to the successor so appointed. In the event the Required Holders do
not so appoint a successor within 20 days of such notice, the retiring Notes
Collateral Agent may appoint a successor collateral agent by written instrument
to the successor collateral agent and notice of such appointment shall be given
to the Noteholders.
(c)    Subject to the terms of the Third Amended and Restated Intercreditor
Agreement, the Required Holders may at any time remove the Notes Collateral
Agent and appoint a successor collateral agent by written instrument or
instruments, in duplicate, signed by such holders or their attorneys-in-fact
duly authorized, one complete set of which shall be delivered to the Notes
Collateral Agent so removed and one complete set of which shall be delivered to
the successor so appointed.
(d)    Any resignation or removal of the Notes Collateral Agent and appointment
of a successor collateral agent pursuant to any of the provisions of this
Section shall become effective upon acceptance of appointment by the successor
collateral agent as provided in Section 2.8. The resignation or removal of the
Notes Collateral Agent shall not affect its rights under Section 2.2, its right
to be reimbursed for all reasonable expenses incurred in connection with the
performance of its duties under this Agreement and its rights to
indemnification, and its right to receive compensation for all services
previously rendered hereunder.
Section 2.8    Successor Notes Collateral Agent.




--------------------------------------------------------------------------------




(a)    Any successor collateral agent appointed as provided in Section 2.7 shall
execute, acknowledge and deliver to the Noteholders and to its predecessor
collateral agent an instrument accepting such appointment hereunder, and
thereupon the resignation or removal of the predecessor collateral agent shall
become effective, and such successor collateral agent, without any further act,
deed or reconveyance, shall become fully vested with all the rights, powers,
duties and obligations of its predecessor hereunder, with like effect as if
originally named as collateral agent herein. The predecessor collateral agent
shall deliver to the successor collateral agent all documents and statements
held by it hereunder, and the predecessor collateral agent shall execute and
deliver such instruments and do such other things as may reasonably be required
for more fully and certainly vesting and confirming in the successor collateral
agent all such rights, powers, duties and obligations.
(b)    No successor collateral agent shall accept appointment as provided in
this Section unless at the time of such acceptance such successor collateral
agent shall be an Eligible Agent.
Section 2.9     Merger or Consolidation of Notes Collateral Agent. Any Person
into which the Notes Collateral Agent may be merged or converted or with which
it may be consolidated, to which it may sell or transfer its corporate trust
business and assets as a whole or substantially as a whole or any Person
resulting from any merger, sale, transfer, conversion or consolidation to which
the Notes Collateral Agent shall be a party, or any Person succeeding to the
business of the Notes Collateral Agent, shall be the successor of the Notes
Collateral Agent hereunder, provided that such Person shall be an Eligible
Agent, without the execution or filing of any paper or any further act on the
part of any of the parties hereto, anything herein to the contrary
notwithstanding. The Notes Collateral Agent shall notify the Noteholders of the
occurrence of any event described in this Section 2.9 as soon as practicable
after the occurrence of such event.
SECTION 3. REPRESENTATIONS AND WARRANTIES OF THE COLLATERAL AGENT.
Section 3.1     Representations and Warranties of the Notes Collateral Agent.
The Notes Collateral Agent hereby represents, warrants and covenants to each
Noteholder that, as of the date of execution of this Agreement:
(a)    it is a national banking association organized and existing under the
laws of the United States;
(b)    the execution and delivery of this Agreement by it and its performance
and compliance with the terms of this Agreement shall not violate its
organization certificate or by-laws or constitute a default (or an event which,
with notice or lapse of time, or both, would constitute a default) under, or
result in the breach of, any material contract, agreement or other instrument to
which it is a party or which may be applicable to it or any of its assets;
(c)    this Agreement has been duly authorized, executed and delivered by it
and, assuming due authorization, execution and delivery by the other parties
hereto, constitutes a valid, legal and binding obligation of the Notes
Collateral Agent, enforceable against it in accordance with the terms hereof,
subject to applicable bankruptcy, insolvency, reorganization, moratorium and
other laws affecting the enforcement of creditors’ rights generally and to
general principles of equity, regardless of whether such enforcement is
considered in a proceeding in equity or at law;
(d)    it is not in default with respect to any order or decree of any court or
any order, regulation or demand of any federal, state, municipal or governmental
agency, which default might have consequences that would materially and
adversely affect its performance under this Agreement (financial or other) or
operations or its properties or might have consequences that would affect its
performance hereunder;




--------------------------------------------------------------------------------




(e)    no litigation is pending or, to the best of its knowledge, threatened
against it which would prohibit its entering into this Agreement or performing
its obligations under this Agreement; and
(f)    no consent, approval, authorization, or order of, registration or filing
with, or notice to, any Governmental Authority or court or any other Person is
required under applicable law for the execution, delivery and performance by it
of, or compliance by it with, this Agreement, except such as have been obtained.
SECTION 4.     RIGHTS OF THE COLLATERAL AGENT.
Section 4.1     Rights of the Notes Collateral Agent While No Event of Default.
Unless an Event of Default shall have occurred and be continuing, the Notes
Collateral Agent shall exercise, at the direction of the Required Holders, all
of the rights set forth in Section 2.08(b) of the Pledge Agreement.
Section 4.2     Rights of the Notes Collateral Agent Upon Event of Default. If
an Event of Default shall occur and be continuing, the Notes Collateral Agent
shall exercise, at the written direction of the Required Holders, all rights and
remedies set forth in Sections 2.08(a) and 2.09 of the Pledge Agreement. Except
as provided in this Section 4.2, the Notes Collateral Agent shall not take any
action with respect to the Collateral following and during the continuance of an
Event of Default.
Section 4.3     Release of Collateral. The Notes Collateral Agent shall not
enter into any amendment to, or modification of, the Pledge Agreement that
directly or indirectly narrows the description of the Collateral (as such term
is defined therein) or modifies in any way the description of the obligations
secured by such Collateral and the Notes Collateral Agent shall not release any
Lien on any of the Collateral, except in connection with transactions permitted
under paragraph 6B or 6H of the Note Purchase Agreement, in each case without
the written consent of all of the Noteholders.
SECTION 5.     TRANSFER BY THE COLLATERAL AGENT.
Other than as provided in this Agreement, the Notes Collateral Agent will not
sell or otherwise dispose of, grant any Lien or option or other right with
respect to, or pledge or otherwise encumber any of the Collateral or any
interest therein.
SECTION 6.     THIRD AMENDED AND RESTATED INTERCREDITOR
                AGREEMENT AND PLEDGE AGREEMENT.
The parties hereto hereby (i) authorize and direct the Notes Collateral Agent to
enter into the Third Amended and Restated Intercreditor Agreement and the Pledge
Agreement concurrently with the execution and delivery hereof, and to perform
the duties and obligations of the Notes Collateral Agent thereunder and (ii)
acknowledge that, simultaneously herewith, the Notes Collateral Agent has
entered into the Third Amended and Restated Intercreditor Agreement, and the
rights of the Notes Collateral Agent as set forth in Section 4 hereof shall be
subject to the Third Amended and Restated Intercreditor Agreement.
SECTION 7. FURTHER ASSURANCES.
The Notes Collateral Agent covenants and agrees from time to time to do all such
acts and execute all such instruments of further assurance as shall reasonably
be requested by any Noteholder for the purpose of fully carrying out and
effectuating this Agreement and the Pledge Agreement.
SECTION 8. CONTINUING EFFECTIVENESS; TERMINATION.




--------------------------------------------------------------------------------




(a)    This Agreement shall continue to be effective among the Notes Collateral
Agent and the Noteholders even though a case or proceeding under any bankruptcy
or insolvency law or any proceeding in the nature of a receivership, whether or
not under any insolvency law, shall be instituted with respect to the Issuer or
any other Credit Party or any portion of the property or assets of the Issuer or
any other Credit Party, and all actions taken by the Noteholders with respect to
the Collateral (as such term is defined in the Pledge Agreement) or by the Notes
Collateral Agent with regard to such proceeding shall be determined by the
Required Holders, except as otherwise set forth in Section 4.3 of this
Agreement; provided, however, that nothing herein shall be interpreted to
preclude any Noteholder from filing a proof of claim with respect to its
Obligations or from casting its vote, or abstaining from voting, for or against
confirmation of a plan of reorganization in a case under any bankruptcy,
insolvency or similar law in its sole discretion.
(b)    Upon payment in full of the Obligations in accordance with the terms
thereof and hereof, this Agreement shall terminate.
SECTION 9. WAIVERS, AMENDMENTS, ETC.
None of the terms or provisions of this Agreement may be waived, amended,
modified, supplemented or otherwise modified except by a written instrument
executed by the Notes Collateral Agent and the holders of not less than 66 2/3%
in aggregate principal amount of the Notes then outstanding.
SECTION 10.    NOTICES.
All notices and other communications under this Agreement shall be in writing
and shall be personally delivered, transmitted by facsimile with a confirming
copy sent by postage prepaid registered or certified mail, or sent by overnight
courier to the parties as follows:




--------------------------------------------------------------------------------




(a)     If to the Notes Collateral Agent:


JPMorgan Chase Bank, N.A.
IN1-0048
1 East Ohio Street, Floor 04
Indianapolis, IN 46204-1912
Attn: Tom Harrison
Fax: (317) 767-8006
(b)     If to a Noteholder, at the address for notices set forth in paragraph
13I of the Note Purchase Agreement.
All such notices shall be effective upon receipt. Any party may change its
address for purposes hereof by notice to the other party.
SECTION 11. COUNTERPARTS.
This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one and the same instrument and any of the parties
hereto may execute this Agreement by signing any such counterpart. Any signature
delivered by a party hereto by facsimile transmission or electronic mail shall
be deemed to be an original signature hereto for all purposes.
SECTION 12. COMPENSATION AND REIMBURSEMENT OF COLLATERAL AGENT.
The Issuer will (a) pay to the Notes Collateral Agent from time to time
reasonable compensation for all services rendered by the Notes Collateral Agent
under this Agreement; (b) reimburse the Notes Collateral Agent upon its request
for all reasonable expenses, disbursements and advances incurred or made by the
Notes Collateral Agent in accordance with any provision of this Agreement
(including the reasonable fees and expenses and disbursements of its agents and
counsel); and (c) indemnify and hold the Notes Collateral Agent, its Affiliates
and their respective directors, officers, partners, members, trustees,
employees, agents, managers, administrators, representatives and advisors
harmless for any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses (including attorney’s fees) or
disbursements of any kind and nature whatsoever which may be imposed on,
incurred by or asserted against the Notes Collateral Agent in any way relating
to or arising out of this Agreement or any other documents contemplated hereby
or thereby or referred to herein or therein or the transactions contemplated
hereby or thereby or the enforcement of any of the terms hereof or any such
other documents or any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether or not such claim,
litigation, investigation or proceeding is brought by th Issuer, provided that
the Issuer shall not be liable for any of the foregoing to the extent they are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the Notes Collateral Agent’s gross negligence,
bad faith or willful misconduct. To the extent not prohibited by applicable law,
any Person seeking to be indemnified under this Section 12 shall, upon obtaining
knowledge thereof, use commercially reasonable efforts to give prompt written
notice to the Issuer of the commencement of any action or proceeding giving rise
to such indemnification claim, provided that the failure to give such notice
shall not relieve the Issuer of any indemnification obligations hereunder.
The provisions of this Section 12 shall survive the resignation or removal of
the Notes Collateral Agent and the termination of this Agreement.
SECTION 13. SUCCESSORS AND ASSIGNS.
All covenants and other agreements contained in this Agreement by or on behalf
of any of the parties hereto bind and inure to the benefit of their respective
successors and assigns whether so




--------------------------------------------------------------------------------




expressed or not. Any future holder of a Note shall automatically become a party
hereto and shall be entitled to the benefits hereof upon acquiring such Note.
SECTION 14. NO OBLIGATION TO EXTEND CREDIT.
No provision of this Agreement shall be construed as obligating any Noteholder
to advance monies or otherwise extend credit to the Issuer at any time.
SECTION 15. GOVERNING LAW.
THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK, EXCLUDING CHOICE-OF-LAW PRINCIPLES OF THE LAWS OF SUCH
STATE THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF A JURISDICTION OTHER
THAN SUCH STATE.
SECTION 16. SEVERABILITY OF PROVISIONS.
If any one or more of the covenants, agreements, provisions or terms of this
Agreement shall be for any reason whatsoever held invalid, then such covenants,
agreements, provisions or terms shall be deemed severable from the remaining
covenants, agreements, provisions or terms of this Agreement and shall in no way
affect the validity or enforceability of the other provisions of this Agreement
or the rights of the Noteholders or the Notes Collateral Agent.


[Remainder of page intentionally left blank; next page is signature page]






--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have caused their names to be signed to
this AGREEMENT by their respective officers thereunto duly authorized, all as of
the day and year first above written.


JPMORGAN CHASE BANK, N.A., as Notes Collateral Agent




By:___________________________________
Name:
Title:









--------------------------------------------------------------------------------





PGIM, INC.




By:___________________________________
Name:
Title:
Vice President





THE PRUDENTIAL INSURANCE COMPANY
OF AMERICA




By:___________________________________
Name:
Title:     Vice President




PRUDENTIAL RETIREMENT INSURANCE
AND ANNUITY COMPANY


By:    PGIM, Inc.
(as Investment Manager)


    
By:___________________________________
Name:
Title:     Vice President




FARMERS INSURANCE EXCHANGE
MID CENTURY INSURANCE COMPANY
ZURICH AMERICAN INSURANCE COMPANY


By:    Prudential Private Placement Investors,
L.P. (as Investment Advisor)


By:    Prudential Private Placement Investors, Inc.
(as its General Partner)




By:______________________________
Name:
Title:     Vice President









--------------------------------------------------------------------------------







LIPPERT COMPONENTS, INC.




By:______________________________
Name:    David M. Smith
Title:    Chief Financial Officer



